Case 0:21-cv-60677-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                               Case No.

  MAYKEL CASTRO, an individual,

         Plaintiff,
                                                                JURY TRIAL DEMANDED
  vs.

  ALL AROUND FIRE PROTECTION, LLC
  a Florida for-profit corporation, and
  MICHAEL POLITI, an individual,

        Defendants.
  _________________________________________________/

                                            COMPLAINT

         The Plaintiff, MAYKEL CASTRO, sues the Defendants, ALL AROUND FIRE

  PROTECTION, LLC (“All Around Fire Protection”) and MICHAEL POLITI, and states as

  follows:

                                        INTRODUCTION

         1.      This is an action to recover monetary damages for unpaid overtime wages and to

  redress the deprivation of rights secured to Plaintiff by the Fair Labor Standards Act (“FLSA”), as

  amended, 29 U.S.C. §201 et seq.

                                           JURISDICTION

         2.      This Court has original jurisdiction over the FLSA claims asserted herein pursuant

  to FLSA, 29 U.S.C. §201 et seq., 29 U.S.C. 216(b) and 28 U.S.C. §1331.

         3.      This Court has Supplemental Jurisdiction over the remaining claim pursuant to 28

  U.S.C. § 1367 in that is so related to the claims in the FLSA action within the original jurisdiction

  that they form part of the case in controversy.
Case 0:21-cv-60677-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 2 of 7




          4.      At all times pertinent to this Complaint, the Defendant All Around Fire Protection

  was an “enterprise engaged in interstate commerce," as defined by the FLSA.

          5.      At all times pertinent to this Complaint, Defendants regularly operated a business

  engaged in commerce or in the production of goods for commerce as defined in §3(r) and 3(s) of

  the FLSA, 29 U.S.C. §203(r) and 203(s).

          6.      At all times pertinent to this Complaint, Defendant All Around Fire Protection

  employed two or more persons “engaged in commerce or in the production of goods for

  commerce,” or “had employees handling, selling or otherwise working on goods or materials that

  have been moved in or produced for commerce by any person,” as defined in §203(s)(1)(A)(i).

          7.      The Plaintiff's work and that of other employees involved handling on a regular and

  recurrent basis “goods” or “materials,” as defined by the FLSA, which were used commercially in

  All Around Fire Protection's business, and moved in interstate commerce.

          8.      During the relevant time period, Defendant All Around Fire Protection had an

  annual gross volume of sales made or business done in excess of $500,000.00 in accordance with

  §203(s)(1)(a)(ii).

          9.      During the relevant period, the Defendant All Around Fire Protection conducted

  substantial and continuous business in this judicial district.

                                                VENUE

          10.     Venue is proper in this Court because the Plaintiff performed work for Defendants

  in Broward County, Florida and in Miami-Dade County, Florida, which is within the Southern

  District of Florida.

          11.     The Southern District of Florida is the place where the cause of action occurred.

                                               PARTIES




                                                    2
Case 0:21-cv-60677-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 3 of 7




         12.     From on or about May 27, 2019 to on or about February 14, 2021,          Plaintiff

  Maykel Castro was employed by the Defendant in the position of a fire sprinkler cable installer

  servicing customers primarily in Broward County and Miami-Dade County. Thus, the Relevant

  Time Period (hereinafter “RTP") for Plaintiff Maykel Castro was from on or about May 27, 2019

  until on or about February 14, 2021.

         13.     During the RTP, Plaintiff Maykel Castro resided in Miami-Dade County, Florida.

         14.     During the RTP, Plaintiff Maykel Castro was as an “employee” of the Defendants

  within the meaning of the FLSA.

         15.     The Plaintiff Maykel Castro was employed by the Defendants within the meaning

  of the FLSA.

         16.     The Defendant, All Around Fire Protection, was and continues to be a Florida

  corporation engaged in the transaction of business in Broward County, Florida, with its business

  address at 4111 SW 7th Avenue, Suite 321, Davie, Florida 33314.

         17.     During the relevant time periods, the Defendants operated All Around Fire

  Protection as a fire protection company.

         18.     During the relevant time periods, Defendant All Around Fire Protection was an

  “employer” of Plaintiff Maykel Castro within the meaning of the FLSA.

         19.     During the relevant time periods, Defendant Michael Politi was employed as the

  Manager for All Around Fire Protection, and was directly or indirectly responsible to the day-to-

  day management and/or operations of All Around Fire Protection and/or was directly or indirectly

  responsible for the supervision of Plaintiff.




                                                  3
Case 0:21-cv-60677-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 4 of 7




          20.       During the relevant time periods, Defendant Michael Politi was directly or

  indirectly responsible for decisions affecting employee compensation and/or hours worked by the

  Plaintiff.

          21.       Defendant Michael Politi is personally liable as an employer for the violations

  alleged herein.

                                        STATEMENT OF FACTS

          22.       Plaintiff Maykel Castro's was employed by Defendants in the position fire

  sprinkler cable installer.

          23.       Defendants failed to pay overtime hours for Plaintiff's hours worked over forty (40)

  hours per week.

          24.       Plaintiff worked five (5) days a week and some weekends and the hours worked

  were recorded by Plaintiff on hand-written timesheets and Defendants refused to pay Plaintiff his

  overtime wages thus due.

          25.       Defendants deducted 2.5 hours per week for lunch from the hours submitted on the

  timesheet when, in fact, Plaintiff only took off one half hour for lunch once a week and worked

  through lunch for the remaining four days of each week.

          26.       Defendants are in possession of all timesheets listing the hours that Plaintiff worked

  and thus the amount of the claim for overtime will be adjusted when those records are produced

  by Defendants.

          27.       Defendants failed to properly disclose or apprise Plaintiff of his rights under the

  FLSA.

          28.       Defendants promised to compensate Plaintiff at a rate of $125 per week for the

  business use of Plaintiff's truck during his employment and then refused to pay the amount due.




                                                      4
Case 0:21-cv-60677-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 5 of 7




          29.        Defendants promised and undertook to pay all highway tolls related to Plaintiff's

  travel in the work truck during employment but then paid only the minimum amount required for

  the online account not to be shut off, leaving Plaintiff at termination of his employment with $3,709

  in unpaid tolls.

          30.        The Plaintiff has fulfilled all conditions precedent to the institution of this action

  and/or such conditions have been waived or are inapplicable.

          31.        The Plaintiffs have retained the Law Office of Rose H. Robbins to represent them

  in this action, and are obligated to pay reasonable attorney’s fees, costs and expenses.

                                        STATEMENT OF CLAIMS

                                                  COUNT I

           VIOLATION OF FLSA, 29 U.S.C. § 207 (UNPAID OVERTIME)
   BY PLAINTIFF MAYKEL CASTRO AGAINST DEFENDANTS ALL AROUND FIRE
                 PROTECTION, LLC AND MICHAEL POLITI

          32.        Plaintiff Maykel Castro repeats and re-alleges paragraphs 1 through 31 as if fully

  set forth herein.

          33.        Plaintiff 's employment with the Defendants was to consist of a normal work week

  for which he should have received time and one-half for hours worked in excess of the maximum

  hours provided for in the FLSA.

          34.        During Plaintiff Maykel Castro 's employment, he worked hours in excess of forty

  (40) hours per workweek.

          35.        Plaintiff Mikel Castro was not compensated at the statutory rate of time and one-

  half the applicable hourly rate for some of his overtime hours worked in a workweek.

          36.        Defendants’ failure to pay Plaintiff Maykel Castro overtime wages for hours

  worked in excess of forty (40) per workweek violated the FLSA.




                                                       5
Case 0:21-cv-60677-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 6 of 7




         37.     Due to the unlawful acts of the Defendants, Plaintiff Maykel Castro has suffered

  damages for unpaid overtime wages.

         38.     As a result of Defendants’ disregard of the FLSA, Plaintiff Maykel Castro is

  entitled to liquidated damages pursuant to the FLSA.

         39.     As a result of Defendants' willful disregard of the FLSA, Plaintiff Makel Castro is

  entitled to the three (3) statute of limitations for overtime claims.

         40.     Plaintiff Maykel Castro is entitled to an award of his reasonable attorney’s fees,

  costs, and expenses pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff Makel Castro respectfully requests judgment in his favor:

                 a. Defendants violated the overtime wage requirements of FLSA, 29 U.S. C. §207;

                 b. awarding all unpaid overtime wages due or payable equal to the full overtime

                 wage for each hour worked going back three (3) years from the time suit is filed;

                 c. awarding an equal amount in liquidated damages;

                 d. awarding Plaintiff reasonable attorney’s fees, costs, and expenses of this

                 litigation pursuant to 29 U.S.C. § 216(b);

                 e. awarding post-judgment interest; and

                 f. awarding all other and further relief this Court deems to be just and proper.

                                               COUNT II

                        BREACH OF CONTRACT
   BY PLAINTIFF MAYKEL CASTRO AGAINST DEFENDANTS ALL AROUND FIRE
                 PROTECTION, LLC AND MICHAEL POLITI

         41.     Plaintiff Maykel Castro repeats and re-alleges paragraphs 1 through 31 as if fully

  set forth herein

         42.     At all times material Plaintiff was employed by the Defendants.




                                                     6
Case 0:21-cv-60677-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 7 of 7




          43.     In the course of performing work for Defendants, Plaintiff incurred certain

  expenses and Plaintiff and Defendants entered into an agreement for Defendants to pay the

  following expenses during the Relevant Time Period: (a) all highway tolls totaling $3,709.01; and

  (b) $125 per week for use of Plaintiff's truck to perform work for Defendants totaling $11,375

  ($125 x 91 weeks).

          44.     Defendants have refused to pay Plaintiff for the amount of money owed despite

  repeated demands by Plaintiff to Defendants for payment and thus have breached the agreements.

          45.     As a direct and proximate result of the Defendants' material breach of the

  agreement, Plaintiff has been damaged. The Plaintiff's damages are: $3,709.01 for tolls and

  $11,375 for use of Plaintiff's truck during the relevant time period.

          WHEREAS, as to Count II, the Plaintiff respectfully requests that this Court award him

  actual damages in the amount of $3,709.01 for unpaid highway tolls plus $11,375 for use of his

  truck plus pre-judgment and post-judgment interest, and costs, and grant such further relief as the

  Court deems necessary and proper.

                                            JURY DEMAND

  Plaintiff demands trial by jury on all issues so triable as of right by jury.

  Dated: March 26, 2021

                                                  Respectfully submitted,

                                                  LAW OFFICE OF ROSE H. ROBBINS
                                                  2255 Glades Road, Suite 324A
                                                  Boca Raton, FL 33431
                                                  Phone: (954) 946-8130
                                                  Fax: (954) 301-2200
                                                  rhrlawoffice@icloud.com
                                                  Attorney for Plaintiff

                                                  By: s/Rose H. Robbins, Esq.
                                                         ROSE H. ROBBINS
                                                         FBN: 0694568



                                                     7
